DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Claims 1-12 are cancelled.  
Therefore, claims 13-22 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image1.png
    478
    603
    media_image1.png
    Greyscale


a first substrate having a pixel area 13 in which a plurality of pixels are arranged, the plurality of pixels including a plurality of first electrodes and at least one second electrode; 
a peripheral circuit [H SCANNER 152, V SCANNER, CIRCUIT 154 and V SYSTEM CIRCUIT 164] provided outside the pixel area; 
a first wiring 162 provided between an outermost edge of the first substrate 128 and the pixel area 13, the first wiring 162 being directly electrically connected to wirings that are directly electrically connected to either the pixels in the pixel area or to the peripheral circuit 152/154; 
a second wiring 170 provided between the outermost edge of the first substrate  and the peripheral circuit 152/154, the outermost edge located at an opposite side of the peripheral circuit 152/154 from the pixel area 13; and 
a flexible printed circuit board 16, 
wherein, in combination, portions of the first wiring 162 and the second wiring 170 extend along at least three sides of the pixel area 13, and wherein the second wiring 170 overlaps the first wiring 162 outside the pixel area at a portion between the second wiring 170 and a portion connected to the flexible printed circuit board 16 in a plan view.

Nowhere in the specification and drawings disclosed “the second wiring 170 overlaps the first wiring 162 outside the pixel area 13 at a portion between the second wiring 170 and a portion connected to the flexible printed circuit board 16 in a plan view”.

Claims 13-22 are infinite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871